DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations “the processing unit determines…”, “the processing unit executes…”, etc. in claims 1-8 which are narrative in form have been given very little patentable weight, insomuch as the examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
In this case, the “processing unit” (which is an electronic controller in the Specification) should be configured or programmed (in the claims) to perform the recited functions, in order give full patentable weight to the functions.

Claim 9 is directed to a method. The courts have held that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, all of the method steps of the claim are not included in the broadest reasonable interpretation of the claim, which only includes “a management method for an energy storage device”.
The step “it is determined whether cause of the power loss is an external short circuit between external terminals or an engine start,” is contingent on the condition “when a management device that manages the energy storage device has lost power due to a voltage drop of the energy storage device”.
The step “a response operation according to occurrence of the external short circuit is executed” is contingent on both of the conditions “when a management device that manages the energy storage device has lost power due to a voltage drop of the energy storage device” and “in a case of the external short circuit”.
The step “the response operation is not executed” is contingent on both of the conditions “when a management device that manages the energy storage device has lost power due to a voltage drop of the energy storage device” and “in a case of the engine start”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyles et al (U.S. Pre-Grant Publication 2009/0278509).
Regarding claim 1, Boyles teaches a management device for an energy storage device (116)(Figures 1-6; Paragraphs 0015-0016), at least comprising a processing unit (processor 602 of control unit 170; Paragraphs 0016 and 0035) capable of being configured to managed the energy storage device (by controlling supply voltage by controlling the ignition circuit 130 which controls supply voltage 148 via coil 144 [See Paragraphs 0015 and 0032], wherein, the processing unit is capable of being configured to, when the management device for an energy storage device has lost power due to a voltage drop of the energy storage device, determine whether cause of the power loss is an external short circuit between external terminals of the energy storage device or an engine start, and the processing unit is capable of being configured to execute a response operation according to occurrence of the external short circuit in a case of the external short circuit, and the processing unit is capable of being configured to not 
Regarding claim 2, Boyles discloses the invention of claim 1 as discussed above, and teaches that the processing unit is capable of being configured to determine whether the cause of the power loss is an external short circuit or an engine start based on whether or not communication with an electronic control unit (170) mounted in a vehicle can be resumed after the power is restored (Paragraphs 0016, 0020-0022, 0026-0027, 0031, 0033).
Regarding claim 3, Boyles discloses the invention of claim 1 as discussed above, and teaches that the processing unit is capable of being supplied with power from an auxiliary power source and is capable of being configured to record a communication record with an electronic control unit (170) mounted in the vehicle for a certain period around a time of power loss or measurement data of the energy storage device for the certain period in a non-volatile memory, when the power is lost (Paragraphs 0016, 0020-0022, 0026-0027, 0031, 0033); and Boyles teaches that the processing unit is capable of being configured to, after the power is restored, determine whether the cause of the power loss is an external short circuit or an engine start based on the communication record with the electronic control unit or the measurement data of the energy storage device stored in the memory (Paragraphs 0016, 0020-0022, 0026-0027, 0031, 0033).
Regarding claim 4, Boyles discloses the invention of claim 1 as discussed above, and teaches that the processing unit is capable of being configured to determine 
Regarding claim 5, Boyles discloses the invention of claim 1 as discussed above, and teaches that the processing unit is capable of being configured to determine whether the cause of the power loss is an external short circuit or an engine start based on the measurement data of the energy storage device after the power is restored (Paragraphs 0016, 0020-0022, 0026-0027, 0031, 0033).
Regarding claim 6, Boyles discloses the invention of claim 1 as discussed above, and teaches that a first area in which power loss is expected to occur due to an engine start is capable of being defined by at least one of SOC and temperature of the energy storage device, and wherein the processing unit is capable of being configured to interrupt a current of the energy storage device when the energy storage device is included in the first area (Paragraphs 0016, 0020-0022, 0026-0027, 0031, 0033).
Regarding claim 7, Boyles discloses the invention of claim 1 as discussed above, and teaches that the processing unit is capable of being configured such that the response operation includes a protection operation for the energy storage device or a notification operation of reporting an abnormality (Paragraphs 0016, 0020-0022, 0026-0027, 0031, 0033).
Regarding claim 9, Boyles teaches management method for an energy storage device (Abstract; Paragraphs 0014-0021). As discussed above, the remaining limitations of the claim are not included in the broadest reasonable interpretation of the claim because they are limitations which are contingent upon conditions that are not required to occur.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyles et al (U.S. Pre-Grant Publication 2009/0278509) in view of Official Notice.
Regarding claim 8, Boyles discloses the invention of claim 1 as discussed above, and teaches an energy storage apparatus comprising: an energy storage device (116); and the management device according to claim 1 (Figures 1-6).
Boyles does not teach a case that includes an external terminal for connecting the energy storage device to an engine starter, and accommodates the energy storage device and the management device.
The examiner takes Official Notice that it is old and well known in the internal combustion engine and vehicle arts for various electronic components of a vehicle to be housed in a case, in order to protect them from environmental conditions. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Boyles to include a case that includes an external terminal for connecting the energy storage device to an engine starter, and accommodates the energy storage device and the management device, since it is old and well known in the internal combustion engine and vehicle arts for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747